Citation Nr: 1544939	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  11-10 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a bilateral foot disability, to include plantar fasciitis and pes planus.  

2. Entitlement to service connection for scars, to include as secondary to a bilateral foot disability.  

3. Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from January 1988 to May 1988, and from February 2003 to July 2003, with additional service in the Illinois National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran testified at a hearing in April 2013 before the undersigned.  A copy of the transcript is of record.  

In April 2014 and March 2015, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for further development and it has now been returned to the Board.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2015); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

With regard to the Veteran's bilateral foot disability, the Veteran has been diagnosed with bilateral plantar fasciitis and pes planus.  The first element of a service connection claim is met.  Shedden, 381 F.3d at 1166-67.  In this case, the Veteran has stated that his bilateral foot condition pre-existed entry into his first period of active duty in January 1988.  However, this condition was not noted at the Veteran's entrance examination.  

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2015).  To rebut the presumption of soundness the burden is on VA to satisfy a two-prong test by showing "...by clear and unmistakable evidence both that (1) the Veteran's disability existed prior to service and (2) that the preexisting disability was not aggravated during service."  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

VA may rebut the second prong of the presumption of soundness  "...through demonstrating, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition."  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing Wagner, 370 F.3d at 1096).  This burden must be met by "affirmative evidence" demonstrating that there was no aggravation.  See Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  Conversely, the burden is not met by finding "that the record contains insufficient evidence of aggravation."  Id.  

At his April 2013 hearing, the Veteran competently and credibly testified that he first began to use store-bought orthotics for his feet during his first period of active duty.  The Board finds that a bilateral foot disability manifested in service.  He underwent a VA examination in November 2014 and the examiner provided an addendum opinion in June 2015.  The examiner concluded that there was no clear and unmistakable evidence that the Veteran had a bilateral foot disability prior to service.  However, he then stated that the Veteran had "moderate" pes planus prior to entry.  The reason he found that there was no clear and unmistakable evidence of a preexisting disability was because the Veteran passed his entrance examination.  However, the examiner did find that the condition existed prior to service.  

Based upon the Veteran's credible testimony and the finding of the November 2014 VA examiner, who concluded that the Veteran had pre-existing pes planus, the Board finds that there is clear and unmistakable evidence that pes planus existed prior to service.  However, there is not clear and unmistakable evidence that the Veteran's pes planus was not aggravated in service.  The November 2014 VA examiner stated that the Veteran's pes planus was asymptomatic upon entry into service.  However, the Veteran's credible testimony that he began to use store-bought orthotics during his first period of active duty indicates that the disability increased in severity.  As a result, the presumption of soundness with respect to pes planus is not rebutted.  The second element of a service connection claim is met.  Shedden, 381 F.3d at 1166-67.

The Veteran has also been diagnosed with bilateral plantar fasciitis, satisfying the first element of a service connection claim.  Id.  He does not assert, nor does the evidence indicate, that it existed prior to service.  Therefore, an analysis with respect to the presumption of soundness is not necessary with regard to plantar fasciitis.  As noted above, the Veteran experienced symptoms of a foot disability in service, satisfying the second element of a service connection claim with regard to plantar fasciitis.  Id.  

With regard to both pes planus and plantar fasciitis, the Board finds that the rationale provided by the VA examiner in November 2014 and June 2015 is inadequate.  Therefore, there was not substantial compliance with the Board's remand directives and an adequate opinion must be obtained.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As the matter of entitlement to service connection for a bilateral foot disability will have a substantial effect on the merits of his claim for service connection for scars due to such disability is inextricably intertwined and remanded with the Veteran's claim for service connection for a bilateral foot disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).

With regard to the Veteran's low back disability, at his April 2013 hearing, he stated that his back began to bother him during his deployment to Kuwait in 2001, and more so during his period of active duty from February 2003 to July 2003.  The AOJ has not verified whether the Veteran served during a period of active duty in 2001, including whether he was deployed to Kuwait.  The Board notes that the Veteran underwent a pre-deployment physical for Kuwait in October 2001.  In a November 2001 service treatment record, the Veteran was noted to be "Mobility Qualified for Saudi deployment."  The Veteran's DD Form 214 from his period of active duty from February 2003 to July 2003 notes that he had one year and three months (a total of 15 months) of total prior active service.  The Veteran's DD Form 214 from his first period of service shows that it was five months long, indicating that the Veteran served an additional period of active duty that lasted approximately 10 months.  On remand, the AOJ must attempt to verify all dates that the Veteran served on active duty, including whether he was deployed to Kuwait in 2001.  

Additionally, the November 2014 VA etiology opinion is inadequate.  The examiner provided a negative opinion but did not provide a rationale.  Further, in June 2015, the examiner simply reiterated his previous opinion with no additional, adequate rationale.  The examination and addendum opinions were ordered as a result of previous remands.  Because no adequate opinion has been provided, there was not substantial compliance with the Board's April 2014 and March 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  An adequate opinion must be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Request the complete dates of the Veteran's active duty, ACDUTRA, and INACDUTRA in the Illinois Air Force and Army National Guard by day and month from the appropriate agency or agencies, especially with regard to any active duty deployment to Kuwait in 2001.  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  All negative responses must be documented.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2015).  

2. Provide the Veteran's claims file to a qualified clinician who is not the clinician who provided the November 2014 examination or June 2015 addendum opinion, so that a supplemental opinion may be obtained with regard to the Veteran's bilateral foot disabilities and low back disability.  A new examination is only required if deemed necessary by the examiner.  

a. The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

c. With regard to the Veteran's low back disability, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disability began during active service; or, is related to any incident of service, including performing heavy lifting; or, if arthritis is diagnosed, began within one year after discharge from active service.

d. With regard to the Veteran's bilateral foot disability, the examiner must provide all diagnoses applicable to the Veteran's feet.  

e. The examiner is advised that the Board finds that the Veteran had bilateral pes planus prior to service and that there is not clear and unmistakable evidence that it was not aggravated in service.  Therefore, with regard to pes planus, the examiner must provide an opinion as to whether it is at least as likely as not that it began during active service, or is related to any incident of service.

f. With regard to any bilateral foot disability that is NOT pes planus, the examiner is advised that the Veteran underwent surgery to remove an accessory bone of the left 5th metatarsal in April 1998 and of the right 5th metatarsal in May 1998, which falls between his periods of active duty from January 1988 to May 1988 and from February 2003 to July 2003.  

g. With regard to any foot disability that IS related to these surgeries, the surgeries constitute clear and unmistakable evidence that the disability existed prior to the period of active service from February 2003 to July 2003.  Therefore, the examiner must provide an opinion as to whether it is medically undebatable that the disability was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease.

i. If the examiner concludes that it is NOT medically undebatable that the disability was NOT aggravated to a permanent degree beyond which would be due to the natural progression of the disease, for any foot disability that IS related to the Veteran's April 1998 and May 1998 surgeries, the examiner must provide an opinion as to whether it is at least as likely as not that the disability began during active service, is related to any incident of service.

h. With regard to any foot disability, other than pes planus, that is NOT related to the Veteran's April 1998 and May 1998 surgeries, the examiner must provide an opinion as to whether it is at least as likely as not that the disability began during active service, or is related to any incident of service.

i. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




